Judgment, Supreme Court, New York County (Ira Gammerman, J.H.O.), entered April 8, 2009, after a nonjury trial, awarding plaintiff the principal sum of $61,000 against defendant Diane Gerardi, unanimously affirmed, without costs.
Defendant failed to show that no fair interpretation of the evidence supports the trial court’s finding that the ring was given to her in contemplation of marriage (see Matter of Allen v Black, 275 AD2d 207, 209 [2000]; Matter of Sonia C. [Juana F.], 70 AD3d 468, 468-469 [2010]).
We have considered defendant’s remaining contentions and find them unavailing. Concur—Tom, J.P., Sweeney, Acosta, Renwick and Manzanet-Daniels, JJ.